Citation Nr: 1444565	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety, not otherwise specified, with depression, not otherwise specified, also claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  As entitlement to a TDIU is inextricably intertwined with the issue of increased initial rating for an anxiety disorder with depression, the Board will defer action on the issue of entitlement to a TDIU until after the issue of increased initial rating for an anxiety disorder with depression has been remanded.


REMAND

The Veteran is seeking entitlement to a rating in excess of 50 percent anxiety, not otherwise specified, with depression, not otherwise specified, and for entitlement to a TDIU.

The most recent VA examination for the Veteran's anxiety disorder with depression was in May 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the May 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, at the May 2010 VA examination, the Veteran denied existence of hallucinations or panic attacks.  However, private treatment records from Dr. E.H. dated June 2010 through October 2011 show that the Veteran was experiencing frequent or daily flashbacks, panic attacks and feelings of nervousness and shakiness, and hallucinations.  The Veteran also noted increased suicidal ideation, feelings of depression, and worsening memory.

The Veteran is entitled to a new VA examination where there is evidence that suggests that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements assert an increase in symptomatology since his last VA examination, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal. 

Accordingly, the Board finds that a new VA examination should be issued concerning the Veteran's claim for an anxiety disorder with depression.  The examiner should offer an opinion as to the extent and severity of the Veteran's anxiety disorder with depression.  All lay and medical evidence should be considered.  

On remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Records of any psychiatric treatment the Veteran received from the Durham, North Carolina VA Medical Center, and any other treating VA facility dating since December 2009 should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assist in determining the nature and extent of his currently diagnosed anxiety disorder and depression (claimed as PTSD).  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's claims file should be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

Specifically the examiner should address the private treatment records from Dr. E.H. dated June 2010 to October 2011, documenting the Veteran's claims of frequent or daily flashbacks, panic attacks and feelings of nervousness and shakiness, hallucinations, and increased suicidal ideation, feelings of depression, and worsening memory.

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

